POPE, Circuit Judge
(concurring).
I concur in Judge DENMAN’S opinion, but I wish to add an observation respecting the contention that although the district court did not base its decision, upon that ground, yet its denial of the temporary injunction may be sustained' upon the ground that such denial was within the discretion of that court. At the conclusion of the oral argument I was inclined to take that view. The employer contends that the wording of the March 17 order of the board refusing to authorize a consolidation of the three ORTT units, was calculated to create the impression that the board no longer recognized these as appropriate units for bargaining. So the Company says that while that order was still outstanding and before any attempt was made to amend it, it acted in good faith and in reliance thereon. It says that this circumstance plus the fact that it has agreed that it would take no further steps to alter the status existing on May 11, the date the complaint was filed before the board, warranted the court’s exercise of its discretion in the denial of the' requested injunction.
However valid this contention might, be were we dealing here with private rights in private litigation, I think that since this injunction is sought for the protection of the public interest and in aid of a policy which Congress itself has made plain, the area for the exercise of the traditional discretion not to grant an injunction is much more limited. As stated with respect to a somewhat comparable situation in Hecht Co. v. Bowles, 321 U.S. 321, 331, 64 S.Ct. *545587, 592, 88 L.Ed. 754: “For the standards of the public interest not the requirements of private litigation measure the propriety and need for injunctive relief in these cases.” Cf. Virginian Ry. Co. v. System Federation, 300 U.S. 515, 552, 57 S.Ct. 592, 81 L.Ed. 789. I think that a fair reading of the March 17 order does not support a view that the board was withdrawing its certification of the separate ORTT units.
The general congressional policy to make the board the sole judge of what constitutes an appropriate unit and the apparent purpose of the Act to see to it that the rights of labor unions certified by the board should not be lost or frittered away through the action of persons violating the Act means, I think, that a denial of the injunction here was not warranted.